Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Part A):
Groups:
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, calims 1-6, are drawn to a starter Starter culture comprising at least two Streptococcus thermophilus strains, wherein a first and a second Streptococcus thermophilus strain are chosen from RGP group 1, RGP group 2, RGP group 3 and RGP group 4, with the proviso that the first and second Streptococcus thermophilus strains do not belong to the same RGP group; wherein RGP group 1 is defined as the group of Streptococcus thermophilus strains which allow to generate an amplicon by using a primer pair according to SEQ ID NO 1 and SEQ ID NO 2 in a PCR reaction; wherein RGP group 2 is defined as the group of Streptococcus thermophilus strains which allow to generate an amplicon by using a primer pair according to SEQ ID NO 4 and SEQ ID NO 5 in a PCR reaction; wherein RGP group 3 is defined as the group of Streptococcus thermophilus strains which allow to generate an amplicon by using a primer pair according to SEQ ID NO 7 and SEQ ID NO 8 in a PCR reaction; wherein RGP group 4 is defined as the group of Streptococcus thermophilus strains which allow to generate an amplicon by using a primer pair according to SEQ ID NO 10 and SEQ ID NO 11 in a PCR reaction.

Group II, claims 7-11, are drawn to a method for producing a starter culture, comprising a step to identify whether a Streptococcus thermophilus strain belongs to RGP group 1, RGP group 2, RGP group 3 or RGP group 4; wherein RGP group 1 is defined as the group of Streptococcus thermophilus strains which allow to generate an amplicon by using a primer pair according to SEQ ID NO 1 and SEQ ID NO 2 in a PCR reaction; wherein RGP group 2 is defined as the group of Streptococcus thermophilus strains which allow to generate an amplicon by using a primer pair according to SEQ ID NO 4 and SEQ ID NO 5 in a PCR reaction; wherein RGP group 3 is defined as the group of Streptococcus thermophilus strains which allow to generate an amplicon by using a primer pair according to SEQ ID NO 7 and SEQ ID NO 8 in a PCR reaction; wherein RGP group 4 is defined as the group of Streptococcus thermophilus strains which allow to generate an amplicon by using a primer pair according to SEQ ID NO 10 and SEQ ID NO 11 in a PCR reaction. 

Group III, claim 12, is drawn to a kit comprising a primer pair according to SEQ ID NO 1 and SEQ ID NO 2, a primer pair according to SEQ ID NO 4 and SEQ ID NO 5, a primer pair according to SEQ ID NO 7 and SEQ ID NO 8 and/or a primer pair according to SEQ ID NO 10 and SEQ ID NO 11.

Group IV, claim 13, is drawn to a product comprising the starter culture as defined in claim 1, for manufacturing of a fermented milk product.

Group V, claim 14, is drawn to a product comprising the starter culture as defined inclaim 1, for providing phage robustness in manufacturing of a fermented milk product.


The groups I, II, III, IV and V of inventions listed above do not only relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I, II, III, IV and V of inventions listed above lack unity of invention because they are not drawn to only one of the above listed combinations of categories, they provide for multiple compositions within a single application, also they lack corresponding special technical feature(s). 
In this case, for example, Group I requires the special technical feature of a first and a second Streptococcus thermophilus strains chosen from RGP group 1, …, and 4, while Group III requires the special technical feature of a primer pair according to SEQ ID NO 1 and SEQ ID NO 2.

The inventions of Groups I and II of invention fall within category (1)  A product and a process specially adapted for the manufacture of said product

PCT Rule 13.2 does not provide for multiple compositions or multiple methods of use within a single application. Thus, the first appearing composition is combined with a corresponding first method of use and the additional composition and method claims each constitute a separate group.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Part B):
Election of Species: 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Each claimed “RGP group” (RGP group 1, RGP group 2, RGP group 3 or RGP group 4), represents a distinct species.
Moreover, each claimed “primer pair” (pair SEQ ID NO 1 and SEQ ID NO 2, pair SEQ ID NO 4 and SEQ ID NO 5, pair SEQ ID NO 7 and SEQ ID NO 8, or pair SEQ ID NO 10 and SEQ ID NO 11) ,represents a distinct species.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

In this case, the claimed “RGP group” (RGP group 1, RGP group 2, RGP group 3 or RGP group 4) are structurally different.
Moreover, the claimed “primer pair” (pair SEQ ID NO 1 and SEQ ID NO 2, pair SEQ ID NO 4 and SEQ ID NO 5, pair SEQ ID NO 7 and SEQ ID NO 8, or pair SEQ ID NO 10 and SEQ ID NO 11) are structurally different.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: at least claims 1 and 7 are generic. 

*If Applicant elects Group I, then,
One species of “RGP group”, for example, RGP group 1.

OR

*If Applicant elects Group II, then,
One species of “RGP group”, for example, RGP group 1.

OR

*If Applicant elects Group III, then,
One “primer pair”, for example, pair SEQ ID NO 1 and SEQ ID NO 2.

OR

*If Applicant elects Group IV, then,
One species of “RGP group”, for example, RGP group 1.

OR

*If Applicant elects Group V, then,
One species of “RGP group”, for example, RGP group 1.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651